Name: 97/737/EC: Commission Decision of 14 October 1997 concerning the animal health conditions and veterinary certification for imports of fresh meat and meat products from the Federal Republic of Yugoslavia and amending Decisions 81/547/EEC and 97/222/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  political geography;  animal product;  health;  tariff policy;  foodstuff
 Date Published: 1997-10-29

 Avis juridique important|31997D073797/737/EC: Commission Decision of 14 October 1997 concerning the animal health conditions and veterinary certification for imports of fresh meat and meat products from the Federal Republic of Yugoslavia and amending Decisions 81/547/EEC and 97/222/EC (Text with EEA relevance) Official Journal L 295 , 29/10/1997 P. 0039 - 0046COMMISSION DECISION of 14 October 1997 concerning the animal health conditions and veterinary certification for imports of fresh meat and meat products from the Federal Republic of Yugoslavia and amending Decisions 81/547/EEC and 97/222/EC (Text with EEA relevance) (97/737/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, and fresh meat or meat products from third countries (1), as last amended by Directive 96/91/EC (2), and in particular Articles 14, 16, 21 (a) and 22 thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (3), as last amended by Directive 96/90/EC (4) and, in particular point (c) of Article 10 (2), read in conjunction with Annex I (Chapter 10) thereof,Whereas following the partition of Yugoslavia, it is necessary to lay down specific animal health conditions and veterinary certification for imports of fresh meat from the Federal Republic of Yugoslavia and to amend existing legislation accordingly; whereas it is necessary to lay down similar requirements for imports of fresh meat from the former Yugoslav Republic of Macedonia by amending Commission Decision 81/547/EEC (5), as last amended by Decision 92/453/EEC (6);Whereas, following a Community veterinary mission, it appears that the animal health situation in the Federal Republic of Yugoslavia compares favourably with that in Community countries particularly as regards disease transmissible through meat;Whereas, in addition, the responsible veterinary authorities of the Federal Republic of Yugoslavia have confirmed that that country has, for at least 12 months, been free from rinderpest, African swine fever, swine vesicular disease, and contagious porcine paralysis (Teschen disease);Whereas vaccinations against the above disease have not taken place for at least 12 months; whereas vaccination against classical swine fever is carried out in the Federal Republic of Yugoslavia; whereas classical swine fever breaks out there from time to time; whereas, therefore, imports of fresh meat of the porcine species from this country should not be authorized except for uses other than human consumption;Whereas outbreaks of foot-and-mouth disease have occurred in 1996 in part of the territory, the region of Kosovo and Metohija, but no vaccination was carried out; whereas therefore imports of fresh meat of bovine, ovine and caprine species from this region should not be authorized for the time being;Whereas the responsible authorities of the Federal Republic of Yugoslavia have undertaken to notify the Commission and the Member States within 24 hours by fax, telex or telegram of the confirmation of the occurrence of any of the abovementioned diseases or an alteration in the vaccination policy against them;Whereas animal health conditions and veterinary certification must be adapted according to the animal health conditions of the non-member country concerned;Whereas other health conditions must be established for meat not intended for human consumption in accordance with the provisions of Directive 92/118/EEC and Commission Decision 89/18/EEC (7), which deals with the importation of fresh meat for purposes other than human consumption;Whereas the importation of glands and organs authorized by the country of destination is subject to the provisions of Directive 92/118/EEC;Whereas Commission Decision 97/222/EC (8), which lays down the list of third countries authorized to use the specimen animal health certificates in respect of meat products imported from third countries, should therefore be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall authorize the importation of the following categories of fresh meat from the Federal Republic of Yugoslavia except the region of Kosovo and Metohija:(a) fresh meat of domestic animals of the bovine, ovine or caprine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment;(b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment.2. Member States shall authorize the importation of fresh pigmeat from the Federal Republic of Yugoslavia except the region of Kosovo and Metohija for purposes other than human consumption. Member States shall ensure that such imports meet the conditions of Decision 89/18/EEC and Directive 92/118/EEC and conform to the guarantees laid down in the animal health certificate in accordance with Annex C, which must accompany each consignment.After arriving in the territory of the Community and during manufacture, the raw material shall be sterilized in hermetically sealed containers in such a way as to achieve a minimum F ° value of 3; a veterinary check shall be made to ensure that the finished product has actually achieved that value.Article 2 In Decision 81/547/EEC the words 'Yugoslav Republics of Serbia, Montenegro and Macedonia` and 'Yugoslavia` are replaced throughout the text by the words 'Former Yugoslav Republic of Macedonia.`Article 3 Decision 97/222/EC is amended as follows:1. In Part I of the Annex, the following lines are inserted in accordance with the alphabetic order of the ISO code:>TABLE>.2. In Part II of the Annex, the following lines are inserted in accordance with the alphabetic order of the ISO code:>TABLE>.Article 4 This Decision shall apply from 1 November 1997.Article 5 This Decision is addressed to the Member States.Done at Brussels, 14 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 13, 16. 1. 1997, p. 26.(3) OJ L 62, 15. 3. 1993, p. 49.(4) OJ L 13, 16. 1. 1997, p. 24.(5) OJ L 206, 27. 7. 1981, p. 15.(6) OJ L 250, 29. 8. 1992, p. 46.(7) OJ L 8, 11. 1. 1989, p. 17.(8) OJ L 89, 4. 4. 1997, p. 39.ANNEX A >START OF GRAPHIC>>END OF GRAPHIC>ANNEX B >START OF GRAPHIC>>END OF GRAPHIC>ANNEX C >START OF GRAPHIC>>END OF GRAPHIC>